UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-110


MIRZA KUNJUNDZIC, a/k/a Mirza Kujundzic,

                Petitioner,

          v.

UNITED STATES OF AMERICA,

                Respondent.



On Petition for Permission to Appeal from the United States
District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:10-cr-00639-PJM-2)


Submitted:   March 11, 2013                 Decided:   March 18, 2013


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Mirza Kunjundzic, Appellant Pro Se. Albert David Copperthite,
Sujit Raman, Assistant United States Attorneys, Baltimore,
Maryland; James Andrew Crowell, IV, Christen Anne Sproule,
Assistant United States Attorneys, Greenbelt, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mirza    Kunjundzic    petitions   for     permission      to   appeal

the district court’s order denying the relief he requested in

his pro se pretrial motions in his criminal case.                     See Fed. R.

App. P. 5.       The Government has moved to dismiss the appeal for

lack of jurisdiction.          This court may exercise jurisdiction only

over     final   orders,   28     U.S.C.    § 1291    (2006),     and       certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order Kunjundzic seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.       See United States v. North Am. Coal Exch.,

676 F.2d 99, 100 (4th Cir. 1982).              Accordingly, we grant the

Government’s      motion   and    dismiss    the     petition    for     lack   of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and    argument   would   not   aid    the    decisional

process.



                                                          PETITION DISMISSED




                                       2